Case 1:19-mc-OOOll-BAH Document 1 Filed 01/22/19 Page 1 of 9

lN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

IN RE RESTRAINT oF A CoNDoMINiUM
APARTMENT LocATED AT 19900 E. Misc¢naneous Acrion No.: 19"\€011 (BAH)
coUNTRY cLuB DRIvE, uNlT 202, '
AvENTURA, FLoRlDA, 33180

 

 

UNITED STATES’ EX PARTE APPLICATION
TO REGISTER AND ENFORCE A FOREIGN
RESTRAINING ORDER UNDER 28 U.S.C. § 2467(d)(3)

Applicant United States of America, by and through its undersigned attorneys,
respectii.tlly submits this application for a restraining order under 28 U.S.C. § 2467(d)(3)(A).
The United States seeks registration and enforcement of a restraining order issued by the
Republic of Colombia’s First Criminal Court for the Specialized Circuit for Asset Forfciture.
See Grupo Nule, First Criminal Court, Bogota Specialized Forfeiture Circuit, File No.
1100i3 120001-2018-068-1 (July 17,` 2018) (Freddy Miguel Joya Arguello, J.) (attached as
E)rhibit A). The order restrains two pieces of real property in Florida. However, for reasons
explained below, we seek only to enforce the order to restrain property against a condominium
apartment located at 19900 E. Country Club Drive, Unit 202, Aventura, Florida 33180, to
preserve its availability pending the resolution of forfeiture proceedings in Colombia. The asset
will be restrained pending Colombia’s presentation of a final judgment to the United States’
central authority for execution pursuant to the relevant treaty,

l. Jurisdiction and Venue

This Court has subject matter jurisdiction over this matter pursuant t'o 28 U.S.C. § 2467.
Venue is proper in this Court under 28 U.S.C. § 2467(c)(2)(B), which provides that “venue shall
lie in the district court for the District of Columbia or in any other district in which the defendant

or the property . . . may be found.”

 

Case 1:19-mc-00011-BAH Documen't 1 Filed 01/22/19 Page 2 of 9

II. Application

The United States requests that the Court issue a restraining order pursuant to
§ 2467(d)(3) to enforce a Colombian restraining order against a U.S.-located asset owned by a
Colombian national convicted of embezzling public funds of the government of Colombia.

On Deccmber 14, 2018, the Chief of the Department of Justice’s Money Laundering and
Asset Recovery Section (MLARS), as the Attorney General’s designee,I certified under 28
U.S.C. § 2467(b) that enforcement of the Colombian restraining order is in the interest of justice.
'See Chicf MLARS Cert. (attached as Exhibit B). Accordingly, the United States applies to this
Court to issue an order restraining, until the final resolution of forfeiture proceedings in
Colombia, a condominium apartment which is owned by Guido Alberto Nule Marino and
Adriana Mancini Posada and located at 19900 E. Country Club Drive, Unit 202, Aventura,
Florida 33180. '

III. Background

Colombia’s request to restrain the condominium arises from the criminal prosecution and
conviction of Colombian nationals who embezzled Colombian government funds awarded in
contracts for public'wo`rlcs projects.' In 2007 and'2008§ the Urban Development Institute
(“IDU”), a Colombian government authority, awarded contracts to companies that were part of
“Grupo Nule;” a construction conglomerate led by Miguel Eduardo Nule Velilla, his brother
Manuel Francisco Nule Velilla, his cousin Guido Alberto Nule Marino, and Manuel’s brother-in-

law Mauricio Galofre Amin (collectively, the “Nules”). Grupo Nule companies were hired to, `

 

‘ On May 9, 2006, the Attorney General delegated authority for the certification of orders
under 28 U.S.C. § 2467 to the Assistant Attomcy General for the Criminal Division. DOJ Order
No. 2820-2006. On October 18, 2018, the Assistant Attomey General delegated this authority to
the Chief of the Money Laundering and Asset Recovery Section for all restraining orders.

 

Case 1:19-mc-00011-BAH Document 1 Filed 01/22/19 Page 3 of 9

among other things, repair public roads and construct new lanes for a rapid bus transit system
under development in Bogota. The IDU made to the Grupo Nule companies advance payments
of public funds under contracts executed for those proj ects.

Colombia’s Office of the Attorney General investigated and prosecuted the Nules for
fraud, bribery of government officials, and embezzlement of public funds in connection with the
IDU contracts. The Nules pleaded guilty to Embezzlement of Public Funds, in violation of
Article 397 of the Colombian Criminal Code, and on Decernber 15, 2011, were convicted in ~
Criminal Court No. 38 of the Bogota Circuit. On June l, 2012, the Superior Court for the
Judicial District of Bogoté affirmed the convictions, The Colombian courts found that the Nules
embezzled approximately 68.4 billion Colombian pesos - more than $22 million in today’s U.S.
dollars - consisting of public funds received as advance payments under the IDU contracts.
According to Colombian financial investigators, the Nules laundered their criminal proceeds
through the U.S. financial system by transferring funds from Colombia to U.S. accounts, which
were nominally held by their relatives and/or by companies affiliated with Grupo Nule.

Based on the Nules’ criminal convictions, Colombian forfeiture prosecutors initiated civil
proceedings seeking the forfeiture and recovery of assets that were either proceeds of`the Nules’
' embezzlement of public funds, or replacement, substitute, or equivalent assets located inside and
outside of Colombia. 2

On June 22, 2018, according to their law§ Colombian prosecutors issued a new order

restraining two condominium apartmentsi one located at 19900 E. Country Club Drive, Unit 202,

 

2 Colombia’s Office of the Attomey Ge_neral reports that, while several domestic
forfeiture proceedings remain pending in Colombia in connection with the Nules, no assets have
yet been forfeited and recovered in connection with those cascs.

 

 

Case 1:19-mc-00011-BAH Document 1 Filed 01/22/19 Page 4 of 9

Aventura, Florida, and the other located at 3330 NE l90th Street, Unit #1416, Aventura,
Florida,3 In accordance with Columbian law, Article 208A of Law 1708, prosecutors then
sought judicial review of their decision to restrain the condominium. On July 11, 2018, Judge
Freddy Miguel J_oya Arguello of the First Criminal Court for thc Spccialized Circuit for Asset
Forfeiture in Bogota issued a seven-page memorandum opinion and order in which he
independently evaluated and approved the precautionary measures directed by the prosecutors
and ordered that those precautionary measures be enforced against the condominium See Grupo
NuIe, First Criminal Court, Bogota Specialized Forfeiture Circuit, File No. 110013120001-2018-
068-1 (July 17, 2018) (Freddy Miguel Joya Arguello, J.) (attached as Exhibit A).

Colombia’s National Director for Asset Forfeiture for the Office of the Attomey General
then forwarded Judge Arguello’s order`to Colombia’s Central Authority for Mutual Legal j
Assistance with a request that it be submitted to the United States for enforcement On October
2, 2018, the Department of Justice’s Office of International Affairs received the Colombian
Cent:ral A`uthoi'ity’s request and forwarded it `to MLARS for action. On December 14, 2018, the
Chief of MLARS certified that it is in the interest of justice to enforce the restraining order.

IV. Applicable Law
Pursuant to 28 U.S.C. § 2467(d)(3), a U.S. District Court is authorized to enter restraining

orders “[t]o preserve the availability of property subject to criminal or civil forfeiture under
foreign law.” 'The United States may seek a restraining order to restrain property on behalf of a

country with which “[it] has a treaty or other formal international agreement in effect providing

 

3 Due to several factors, including neglible equity in light of a significant home mortgage
and horne equity liens on the condominium located at 3330 NE 190th Street, Unit #1416,
Aventura, Florida, the United States does not at this time seek restraint of that property on behalf
of the Colombian authorities. .

 

Case 1:19-mc-00011-BAH Document 1 Filed 01/22/19 Page 5 of 9

j for mutual forfeiture assistance” 28 U.S.C. § 2467(a)(1), “when the property to be restrained
represents the suspected proceeds of a ‘violation of foreign law that would constitute a violation
or an offense for which property could be forfeited under Federal law if the offense were
committed in the United States,”’ Gang Luan v. United States, 722 F.3d 388, 392 (D.C. Cir.
2013) (quoting 28 UtS.C. § 2467(a)(2)(A)). '

“['I`]he court may issue[] a restraining order at any time before or afier the initiation of
forfeiture proceedings by a foreign nation,” 28 U.S.C. § 2467(d)(3)(A)(i), so long as the court
issues it “in a manner consistent with subparagraphs (A), (C), and (E) of [§ 2467(d)(l)] and the
procedural due process protections for a restraining order under section 983(j) of title 18,” id. l
§ 2467(d)(3)(A)(ii)(I). “The court, in issuing a restraining order [under § 2467,] may rely on
information set forth in an affidavit,” or “register and enforce a foreign restraining order that has
been issued by a court of competent jurisdiction in the foreign country.” Id. § 2467(d)(3)(B).
The United States may seek registration and enforcement of a foreign restraining order only if
the Attomey General - or his designee - first certifies that enforcement of the foreign restraining
order is “in the interest ofjustice.” See id. § 2467(b)(2), (d)(3)(B)(ii). The Attomey General’s
certification is not subject to judicial review or review under the Administrative Procedure Act.
Id. § 2467(b)(2). .

V. Discussion '

All of the requirements for a restraining order under 28 U.S.C. § 2467(d)(3) are met here.
First, the United States and Colombia are parties to formal, international agreements obligating
each nation to provide mutual legal assistance in investigations, prosecutions, and other
proceedings, including confiscation and the immobilization of assets. See Inter-American
Convention on Mutual Assistance in'Criminal Matters, art. 15, May 23, 1992, S. Treaty Doc. No.

105-25 (Jan. 10,' 1'995), 1995 WL 933795; Intcr-American Convention against Corruptio_n, art.

5.

 

Case 1:19-mc-00011-BAH Document 1 Filed 01/22/19 ‘Page 6 of 9

XV, Mar. 29, 1996, 1996 _WL 402944, 35 I.L.M. 724, 732 (1996); United Nations Convention
against Corruption, art. 31, Dec. 9 2003.

Second, the Nules’ underlying criminal conduct would be chargeable under U.S. criminal
laws giving rise to forfeiture had their acts been committed here. Specifically, their conduct
could violate 18 U.S.C. § 641 (embezzlement and theft of public money or property).
Laundering of embezzled and stolen public money or property is an offense for which forfeiture
is authorized., See 18 U.S.C. § 981(a)(1)(C) (civil forfeiture of any property constituting, derived
from, or traceable to an offense constituting a “specified unlawful activity” as defined in Section
1958(0)(7); i.e., Section 1956(¢)(7)(D), which includes an offense under Section 641 relating to
public money or property).

Third, the Colombian forfeiture court’s order was issued consistent with due process. See
28 U.S.C. § 2467(d)(1)(A). The decision by the Colombian forfeiture prosecutor to order the
prior restraint of the U.S.-located apartments was subject to review by the Colombian court with
jurisdiction over the Colombian forfeiture proceedings, in accordance with Colombian forfeiture
law, and that review resulted in a Colombian judicial order that the prosecutor’s restraining
order be enforced.

_ The forfeiture court’s order notes that Articles 16.1 and 16.11 of the Colombian forfeiture
law, Law 1708 of 2014, requires that the forfeiture of ownership of assets must be ordered when
the assets (l) are the direct or indirect product of an unlawful activity, or (2) are those of lawful
origin the value of which is equivalent to any of the property described in the preceding
paragraphs, when it is not possible to locate, identify or physically seize those assets. The
court’s order further notes that Article 88 of Law 1708 provides for the imposition of

precautionary measures against assets when there is sufficient information to suspect that they

 

l

Case 1:19-mc-00011-BAH Document 1 Filed 01/22/19 Page 7 of 9

are subject to one of the grounds for asset forfeiture.
Upon review of the evidence adduced by the forfeiture prosecutor, the forfeiture judge

found that

[t]he Prosecutor’s Office’s order to impose precautionary measures was supported
by sufficient facts and evidence. It is reasonable to infer that the property may
have been purchased with funds that were embezzled or that such property has a
value that corresponds to the value of the embezzled funds. Therefore, this Court
finds that the conditions of Article 88 of the Forfeiture Code are satisfied.

Grupo Nule, 1[ 4.15. The forfeiture judge further found that
[t]he Prosecutor Office’s order adequately assessed the objectives of the
precautionary measures, as well as the satisfaction of the principles of suitability,
necessity, and strict proportionality This Court finds the Prosecutor’s Office

arguments to be sufficient, complete, and adequate as established in the Forf`eiture
Code,

Id.

Regarding notice to the parties affected by the Colombian forfeiture proceedings, the
Colombian forfeiture prosecutor’s order dated June 22, 2018, specifically provides that “[t]he
parties affected shall be served notice at the addresses appearing in the corresponding section,
and to the [mortgagor] banks via letter rogatory, once the restraints are approved, so they may
assert their rights to trial.” The parties affected are listed as including Adriana Mancini Posada,
to be served with'notice at her specific residential address in Bogota, and Guido Alberto Nule
Velilla, under house arrest at his specific residential address in Barranquilla, Colombia. MLARS
also will provide notice of the Colombian court’s order and the U.S. District Court’s order as
soon as the U.S. district court enters an order enforcing the restraining order.

Fourth, the Colombian forfeiture court possessed subject matter jurisdiction to issue the
restraining order. See 28 U.S.C. § 2467(d)(1)(C). Spccifically, the forfeiture court had
jurisdiction under “Articles 35 and 208A of the Forfciture Code,” which made it “the proper

Court to decide the legality of the precautionary measures decreed by the Prosecutor’s Office” to

7

 

Case 1:19-mc-00011-BAH Document 1 Filed 01/22/19 Page 8 of 9

restrain assets located in the United States. Grupo Nule, 11 4.1.

Fifth, there is no indication that the judgment was obtained by fraud. Se,e 28 U.S.C.

§ 2467(d)(1)(E). The Nules were convicted at a public trial and their convictions were affirmed
on appeal.

Sixth, because Colombian authorities have filed a forfeiture action in Colombia, an order
restraining the condominium apartment until the resolution of those proceedings comports with
18 U.S.C. § 983(j)’s due process protections, which are incorporated into § 2467(d)(3) by
reference. See also 28 U.S.C. § 2467(d)(3)(A)(ii).

Finally, on December 14, 2018, the Chief of MLARS certified that it is in the interest of
justice to register and enforce the Colombian restraining order. See 28 U.S.C.

§ 2467(d)(3)(13)(ii).
Accordingly`,’ each of the requirements for a restraining order under § 2467(d)(3)(A) are

satisfied

 

Case 1:19-mc-00011-BAH Document 1 Filed 01/22/19 Page 9 of 9

VI. Conclusion
The United States respectfully requests under 28 U.S.C. § 2467 (d)(3)(A) that the Court
register and enforce the Colombian restraining order and restrain the condominium apartment
located at 19900 E. Country Club Drive, Unit 202, Aventura,' Florida, 33180, until the
disposition of forfeiture proceedings in Colombia.
Respectfully submitted,

DEBORAH CONNOR, CI-IIEF

 

 

     

\£_ MLL=_~_¢I*\ , o ' '
Senior Trial Attomey
Daniel J. Olinghouse
Trial Attomey

U.S. Department of Justice

Criminal Division

Money Laundering and

Asset Rec`overy Section

1400 New York Avenue, NW, 9th Fl.
Washington, D.C. 20530

Telephone: (202) 307-0272

Email: michael.burke@usdoj.gov

Attomeys for Applicant
l UNITED STATES OF AMERICA

 

